Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive. In substance applicant’s representative argues that Neither Breil nor Ferguson disclose processing any map data included in a geographic database and associated with the first road segment.
In response to applicant’s argument the examiner respectfully disagrees. Ferguson discloses comparing map data with acquired/detected data related to construction zone(s). As such the examiner contends that the combination of Breil and Ferguson discloses the instantly contested limitation—for further clarification refer to rejection below. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6, 9-11, 13, 15, 17 & 19-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 10-11, 13, 15 & 20-29—in particular Independent claims 1, 13 & 20—are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “dividing, processing and determining…” data. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. But for the “computer/processor” language, the claims encompass a user simply comparing the collected data to a predetermined/configurable threshold in his/her mind. The mere nominal recitation of a generic computer/processor and sensor(s) does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the elements of dividing, processing and determining, and that a generic computer preform these steps. The dividing and processing steps are recited at a high level of generality (i.e., as a general means of receiving/transmitting and storing data for use in the determining step), and as such they amount to mere data gathering, which is a form of insignificant extra-solution activity. The computer/processor that performs the dividing, processing and determining steps are recited at a high level of generality, and merely automates the dividing, processing and determining steps. Each of the additional limitations are no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements are no more than mere instructions to apply the exception using a generic computer component (the processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the dividing, processing and determining steps were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
As per claims 4, 10-11, 15 & 21-29 all depend from claims 1, 13 and 20 and are therefore rejected for having the same deficiencies as those presented above with respect to claims 1, 13 & 20. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9-11, 13, 15, 17 & 19 -29 are rejected under 35 U.S.C. 103 as being unpatentable over Breil et al. (WO2017144319A1) in view of Ferguson et al. (US 20140309833 A1).
Breil discloses: 
1: A computer-implemented method for prediction of a roadwork zone, the method comprising:
dividing a road into a plurality of segments of pre-determined length, wherein the plurality of segments include a first road segment and a second road segment (see Breil at least fig. 1 and Abstract "first road sign and second road sign");
processing map data, first sensor data, or a combination thereof associated with the first road segment to determine a presence or an absence of a roadwork zone on the first road segment, wherein the first sensor data include traffic sign information on the first road segment, probe data of one or more vehicles travelling on the first road segment, a change in lane markings of the first road segment, or a combination thereof (see Breil at least fig. 1 and Abstract "front-facing camera, position sensor--GNSS sensor, and traffic signs [160,170]");
processing second sensor data associated with the second road segment (see Breil at least fig. 1 and Abstract "front-facing camera, position sensor--GNSS sensor, and traffic signs [160,170]"); and
determining a presence of the roadwork zone on the second road segment based on the map data, the first sensor data, and the second sensor data (see Breil at least fig. 1-2 and Abstract "determining construction site based on sensor data, position information and speed sensors").
Breil discloses the invention as detailed above. 
However, Breil does not appear to explicitly disclose processing map data included in a geographic database and associated with the first road segment. 
Nevertheless, Ferguson—who is in the same field of endeavor—discloses processing map data included in a geographic database and associated with the first road segment (see Ferguson at least fig. 5 & ¶ 5, 24, 58 and 62 “comparing features of construction zone to detailed map information, comparing sensor data to detailed map information and image matching”).
One of ordinary skill in the art, prior to the effective filing date of the given invention would have been motivated to combine Ferguson’s mapping construction zones with those of Breil’s method for detecting roadworks in order to form a accurate and overall dynamic system (i.e., by comparing and substantiating acquired data with map data). 
Motivation for combining Breil and Ferguson not only comes from knowledge well known in the art but also from Ferguson (see at least par. 2 & 23). 
Both Breil and Ferguson disclose claim 4: further comprising: determining an increasing speed funnel based on two or more consecutive speed limit signs indicating a gradual reduction in speed limit or a decreasing speed funnel based on two or more consecutive speed limit signs indicating a gradual increase in speed limit; and determining a change in traffic speed for the first road segment and the second road segment based on the increasing speed funnel or the decreasing speed funnel (see Breil at least fig. 1-2 and Abstract "1ST road sign indicating reduction of speed limit, 2nd road sign indicating lifting reduction of speed limit, GNSS sensor determining the actual speed, or wheel speed" and see Ferguson at least fig. 1 & 4-6 & 8- 11).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 6: further comprising: determining a target vehicle is approaching the second road segment with the roadwork zone; and generating a notification and deactivating an autonomous driving mode of the target vehicle within a pre-determined duration threshold (see Breil at least fig. 1-2 and see Ferguson at least fig.1 -11 and in particular fig. 1, 7 & 11and Abstract & par. 5-10 & 23 “determining whether to switch to manual mode when detecting construction zone area”).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1. 
Both Breil and Ferguson disclose claim 9: further comprising: determining an end of the roadwork zone on the second road segment based on the second sensor data, wherein the second sensor data indicate an absence of the traffic sign information pertaining to roadwork and a presence of the decreasing speed funnel; and activating [[an]] the autonomous driving mode of the target vehicle travelling on the second road segment based on the determination (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 7 & 11and Abstract & par. 5-10 & 23 “determining switch from autonomous to manual mode”).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 10: wherein the map data comprises information on functional class, number of lanes, speed limits, rural flag, urban flag, tunnel flag, bridge flag, or a combination thereof associated with each of the first road segment and the second road segment (see Breil at least fig. 1-2 and Abstract “signs 160 & 170” and see Ferguson at least fig.1 -11 and in particular fig. 1, 4- 7 & 11and Abstract & par. 5-10 & 23).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 11: further comprising: determining one or more road features based on the map data, wherein the road features comprise information about one or more of roadwork zone information based on a location of a road segment and historical speed of the one or more vehicles travelling on the road segment; and validating the roadwork zone based on the one or more road features (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig. 1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 13: A system for prediction of a roadwork zone the system comprising: 4Attorney Docket No.: P9051US00Patent at least one memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to: divide a road into a plurality of segments of pre-determined length, wherein the plurality of segments include a first road segment and a second road segment; process map data, first sensor data, or a combination thereof associated with the first road segment to determine a presence or an absence of a roadwork zone on the first road segment, wherein the first sensor data include traffic sign information on the first road segment, probe data of one or more vehicles travelling on the first road segment, a change in lane markings of the first road segment, or a combination thereof;   process second sensor data associated with the second road segment; and determine a presence of the roadwork zone on the second road segment based on the map data, the first sensor data, and the second sensor data (see Breil and Ferguson “see claim 1 above”).    
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 15: wherein the at least one processor is further configured to: determine an increasing speed funnel based on two or more consecutive speed limit signs indicating a gradual reduction in speed limit or a decreasing speed funnel based on two or more consecutive speed limit signs indicating a gradual increase in speed limit; and determine a change in traffic speed for the first road segment and the second road segment based on the increasing speed funnel or the decreasing speed funnel (see Breil and Ferguson “see claim 4 above”). 
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 17: wherein the at least one processor is further configured to: determine a target vehicle is approaching the second road segment with the roadwork zone; and generate a notification and deactivate an autonomous driving mode of [[a]] the target vehicle within a pre-determined duration threshold (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11 and Abstract & par. 5-10 & 23). 
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 19: further comprising: determine an end of the roadwork zone on the second road segment based on the second sensor data, wherein the second sensor data indicate an absence of the traffic sign information pertaining to roadwork and a presence of the decreasing speed funnel; and activate the autonomous driving mode of the target vehicle travelling on the second road segment based on the determination (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 20: A non-transitory computer-readable storage medium for prediction of a roadwork zone on a road, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: dividing a road into a plurality of segments of pre-determined length, wherein the plurality of segments include a first road segment and a second road segment; processing map data, first sensor data, or a combination thereof associated with the first road segment to determine a presence or an absence of a roadwork zone on the first road segment, wherein the first sensor data include traffic sign information on the first road segment, probe data of one or more vehicles travelling on the first road segment, a change in lane markings of the first road segment, or a combination thereof; processing second sensor data associated with the second road segment; and determining a presence of the roadwork zone on the at (see Breil and Ferguson “see claim 1 above”).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 21: further comprising: processing changes in nominal speed and traffic direction of the one or more vehicles travelling in the first road segment; and determining a change in traffic behavior in the first road segment based on average speed for a pre-determined time period of the one or more vehicles in the first road segment (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 22: wherein the pre-determined length of the plurality of segments include road segments with shorter length for higher resolution of detection of the roadwork zone or lengthier road segments for reducing memory storage (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 23: further comprising: processing the first sensor data and the second sensor data from the one or more vehicles travelling on the plurality of road segments to determine a derivative feature, 8Attorney Docket No.: P9051US00Patent wherein the derivative feature includes a number of positive observations of the roadwork zone in at least one road segment of the plurality of road segments based on total number of vehicles traversing the least one road segment (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 24: further comprising: processing the map data, the first sensor data, the second sensor data, or a combination thereof to extract a feature vector comprising one or more attributes of the map data, the first sensor data, the second sensor data, or a combination thereof, wherein the feature vector is applied as a training data for predicting the presence or the absence of the roadwork zone; and retrieving ground truth data for the first road segment, the second road segment, based on the feature vector to indicate the presence or the absence of the roadwork zone (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 25: further comprising: computing a predicted matching feature based on the feature vector; determining an accuracy level of the predicted matching feature is below a threshold level based upon comparison of the predicted matching feature and the ground truth data; and adjusting one or more parameters of the predicted matching feature to generate a prediction at the threshold level (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 26: further comprising: updating an existing roadwork zone overlay with the predicted matching feature based upon satisfaction of a pre-determined criteria (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 27: wherein the at least one processor is further configured to:Attorney Docket No.: P9051US00Patent process changes in nominal speed and traffic direction of the one or more vehicles travelling in the first road segment; and determine a change in traffic behavior in the first road segment based on average speed for a pre-determined time period of the one or more vehicles in the first road segment (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 28: wherein the at least one processor is further configured to: process the first sensor data and the second sensor data from the one or more vehicles travelling on the plurality of road segments to determine a derivative feature, wherein the derivative feature includes a number of positive observations of the roadwork zone in at least one road segment of the plurality of road segments based on total number of vehicles traversing the least one road segment (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Both Breil and Ferguson disclose claim 29: wherein the at least one processor is further configured to: process the map data, the first sensor data, the second sensor data, or a combination thereof to extract a feature vector comprising one or more attributes of the map data, the first sensor data, the second sensor data, or a combination thereof, wherein the feature vector is applied as a training data for predicting the presence or the absence of the roadwork zone; and retrieve ground truth data for the first road segment, the second road segment, based on the feature vector to indicate the presence or the absence of the roadwork zone (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Breil and Ferguson in the instant claim for the same reasoning and/or rationale as provided above with respect to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591. The examiner can normally be reached 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663